Exhibit 10.1

 

THIS SEVENTH AMENDMENT AND TERMINATION AGREEMENT (the “Seventh Amendment”) is
entered into on this 30th day of June,  2016 (the “Amendment Date”) by and
between Amphastar Pharmaceuticals, Inc., a Delaware Corporation, (“Amphastar”)
and Actavis Laboratories FL, Inc. (f/k/a Watson Laboratories, Inc. – Florida and
as Andrx Pharmaceuticals, Inc.)  (“Actavis” or “Purchaser”).

 

WHEREAS, Amphastar and Actavis (collectively as “Parties”) have previously
entered into that certain Distribution Agreement dated May 2, 2005, which was
amended by the First Amendment dated August 15, 2008,  the Second Amendment
dated February 19, 2013,  the Third Amendment dated April 1, 2014, the Fourth
Amendment dated January 7, 2015, the Fifth Amendment dated February 4, 2015, and
the Sixth Amendment dated March 6, 2015  (as amended, the “Agreement”), related
to, among other things, Actavis’s distribution of Product (as defined in the
Agreement); and

 

WHEREAS, the parties wish to further amend the Agreement as set forth below.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree, as
follows:

 

1.



Amendment of Section 2.2.3 of the Agreement.   

 

Effective immediately as of the Amendment Date, Section 2.2.3 of the
Agreement shall be deemed automatically deleted in its entirety and shall have
no further force and effect. 

 

2.Termination of Agreement.  

 

a)The Parties hereby mutually agree that the Agreement shall automatically
terminate, with no further action by the Parties, on the earlier of (i) January
1, 2017 and (ii) such date that is thirty days (30) after Actavis notifies
Amphastar in writing that Actavis has less than thirty (30) days inventory of
the Product remaining in Actavis’ possession or scheduled to be delivered
pursuant to the pending Purchase Orders (the “30 Day Notice”),  provided that
Actavis must use Commercially Reasonable Efforts to sell its remaining inventory
of the Product and shall provide Amphastar with the 30 Day Notice no later than
three (3) business days following the actual date that Actavis has less than
thirty (30) days inventory of the Product remaining in Actavis’ possession or on
order. Notwithstanding the foregoing, if Amphastar fails to deliver Purchaser’s
pending Purchase Orders for Product within thirty (30) days of the presently
scheduled delivery date, Purchaser shall have the right to extend the foregoing
January 1, 2017 date by the total amount of days that Amphastar failed to
deliver the Product after the presently scheduled delivery date (the
“Termination Date”).  

 

b)Notwithstanding the Preamble, Section 2.1.1 of the Agreement or anything else
to the contrary,  on and after the Amendment Date, Amphastar shall have the
right to  



--------------------------------------------------------------------------------

 



appoint a new distributor for the Product to Purchaser Customers in the
Territory defined by the Agreement,  but only on the condition that neither
Amphastar nor such new distributor (or their respective Affiliates or designees)
 shall distribute, sell or otherwise commercialize the Product to Purchaser
Customers in the Territory prior to the Termination Date. In the event that
Amphastar or any distributor (or their respective Affiliates or designees)
distributes, sells or otherwise commercializes the Product to Purchaser
Customers in the Territory prior to the Termination Date,  Purchaser may
terminate the Agreement upon written notice to Amphastar and in addition to any
other remedy available in law or in equity, upon such termination, Amphastar
agrees to promptly repurchase all of Purchaser’s remaining inventory of the
Product at a price equal to the amount paid by Purchaser for such inventory.  
    

 

c) Following the delivery of the 30 Day Notice or December 1, 2016, whichever is
earlier, Actavis shall use Commercially Reasonable Efforts to provide Amphastar
and/or its new distributor with any customer or Product pricing information that
Amphastar may reasonably request with respect to the Product sold by Actavis to
its customers prior to the Termination Date including but not limited to
customer lists, quantities sold, agreement price, Dead Net Pricing (defined as
the price after all discount, allowances, rebates, chargebacks, customer fees,
and any other deductions from sales), and related information for each Purchaser
Customers.  

 

3.Release.  Amphastar does hereby release, acquit, satisfy, and forever
discharge Actavis and its Affiliates (including Allergan plc and any of its
subsidiaries)  from any and all claims, in law or in equity, which it now has,
or hereafter may have against the other party in connection with the
Agreement, other than (i) the payment obligations owing to Amphastar under
Article 4 of the Agreement as of the Termination Date; and (ii) any claims for
damages resulting from a party’s gross negligence or intentional misconduct.
 For the avoidance of doubt, Actavis does not release Amphastar from its Product
warranty obligations or from its indemnification obligations pursuant to Section
17.4, pursuant to which Amphastar indemnifies Actavis for any damages that
result from the Momenta litigation and/or any other Third Party Infringement
Claim.

 

4.Product Labeling. Actavis will reimburse Amphastar for the actual out of
pocket cost of (i) any of the Product Labeling inventories remaining as of the
Termination Date (“Product Labeling Inventories”), and (ii) the disposal cost
for such Product Labeling Inventories.

 

5. Public Announcements. Neither Amphastar nor any of its Affiliates
or designees shall issue any press release or make any public announcement
relating to the subject matter of the Agreement without the prior written
consent of Actavis, which consent shall not be unreasonably withheld, delayed
or conditioned; provided, however, that Amphastar may make any public disclosure
it believes in good faith is required by applicable Law (in which case
Amphastar will provide reasonable advance notice to Actavis prior to making the
disclosure and will in good faith consider the reasonable comments of Actavis on
such disclosure).

 



2

 

--------------------------------------------------------------------------------

 



6.Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings as defined in the Agreement.

 

7.Scope of Amendment.  Except as expressly and specifically amended hereby, all
other provisions and, terms and conditions of the Agreement shall remain
unchanged and in full force and effect.

 

8.Counterparts.    This Seventh Amendment may be executed in several
counterparts, each of which shall be deemed and original, but all of which
together shall constitute one and the same instrument.  Signatures delivered via
facsimile or other electronic means shall have the full force of an original
signature.

 





3

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Seventh Amendment as of the date first written
above.

 

 

 

 

 

AMPHASTAR PHARMACEUTICALS, INC.

 

 

 

By:

/S/Jacob Liawatidewi

 

Name:

Jacob Liawatidewi

 

Title:

Sr. VP Corporate Admin Center

 

 

 

 

ACTAVIS LABORATORIES FL, INC.

 

 

 

 

By:

/S/Daniel N. Motto

 

Name

Daniel N. Motto

 

Title:

SVP, Global Business Development

 

4

 

--------------------------------------------------------------------------------